Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A subsequent search has discovered Montoya (US 20150057961 A1) which teaches the newly added limitations.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vahid (US 20130275313 A1) in view of Hernandez (US 20140188271 A1) in view of Montoya (US 20150057961 A1).
Regarding claim 1, Vahid teaches beverage device comprising: an on-board touch screen display (para. 49); a computing device comprising instructions embodied in one or more non-transitory machine accessible storage media (para. 28), the instructions executable by the computing device to cause the computing device to: 
store a virtual rendering of at least one of the plurality of device components; display, on the on-board touch screen display, the virtual rendering; receive, from the on-board touch screen display, a first touch input related to at least one of the plurality of device components (e.g. The expand/explode feature may be configured to provide virtual interactive 3D graphic and/or holographic rendering of the maintained devices and their respective parts and pieces through a process which may be termed as "virtual device parts explosion" (VDPE)- para. 65 and 69-71); and provide feedback from at least one of the plurality of device components to diagnose an error, wherein the error is a deviation from an operating norm of at least one of the plurality of device components; wherein the computing device diagnoses the error without requiring disassembly of the beverage device (e.g. Certain maintained devices 520 may have one or more sensors 521 (e.g., temperature sensor) reporting to a maintained device processor 522, which may trigger an alarm 523 when the value of a monitored parameter (e.g., temperature of the maintained device) falls outside a normal value range…FIG. 7 is a schematic view of a system for knowledge based maintenance and repair, which include a knowledge processor and a memory residing inside the maintained device, according to another embodiment. In this system, as described above when referring to FIG. 5, the sensors 721 of the maintained device 720 communicate with the maintained device processor 722, which then may send an alarm or error message to the knowledge processor 750- para. 55-57, 60, 70-71 and 75).
Vahid fails to teach a plurality of device components configured to operate the beverage device to prepare a beverage.
In the same field of device maintenance, Hernandez teaches a plurality of device components configured to operate the beverage device to prepare a beverage (e.g. The beverage dispensing system 50 includes a maintenance state… An example of initialization in the preferred embodiment includes establishment of the number of dispensing valves and thus the number of brands available for dispensing from the beverage dispensing system 50 as well as the initiation of communication between the control system 200 and the remaining components of the beverage dispensing system 50- para. 84-85 and fig. 3). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems provide device maintenance programs.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Vahid with the features of a device maintenance on a beverage dispensing device as taught by Hernandez. The motivation would have been to increase the reliability and functionality of the device.
Vahid as modified by Hernandez fails to teach in response to the first touch input, activate the at least one of the plurality of device components and display a dialog box asking for a second touch input showing whether the activation of the at least one of the plurality of device components causes some observable actions; receive, from the on-board touch screen display, the second touch input.
In the same field of device diagnostics, Montoya teaches in response to the first touch input, activate the at least one of the plurality of device components and display a dialog box asking for a second touch input showing whether the activation of the at least one of the plurality of device components causes some observable actions; receive, from the on-board touch screen display, the second touch input (e.g. This service mode of operation can allow a qualified technician to observe faults, or make repairs, to the apparatus 100 while it is in an operational condition… Next, the vibration component and/or tactile feedback actuator of the device 316 is activated (step 812). In one embodiment, activation of the vibration component and/or tactile feedback actuator may be caused by an electrical signal provided to the device 316 via the apparatus 316. In other words, the apparatus 100 may communicate through an electrical interconnection between the device 316, the device nest 112, and the nest interface module 108. Additionally or alternatively, the at least one vibration component of the device 316 may be activated by the contact probe 304 interfacing with one or more hardware buttons, or a touch-sensitive display, of the device 316- para. 69 and 119). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems diagnose/repair devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Vahid as modified by Hernandez with the features of component activation as taught by Montoya. The motivation would have been to allow a qualified technician to observe faults, or make repairs, to the apparatus 100 while it is in an operational condition (para. 69).
Claim(s) 2 recite(s) similar limitations as claim(s) 1 above, also in device form. Therefore, the same rationale used in regards to claim(s) 1 is/are incorporated herein. 
Regarding claim 3, see the rejection of claim 2 above. Vahid as modified by Hernandez and Montoya further teaches wherein the output comprises an audio output (e.g. audio output may be used as well- Vahid: para. 46).
Regarding claim 4, see the rejection of claim 3 above. Vahid as modified by Hernandez and Montoya further teaches wherein the output comprises a visual output displayed on the on-board touch screen display (Vahid: para. 69-70).
Regarding claim 5, see the rejection of claim 4 above. Vahid as modified by Hernandez and Montoya further teaches wherein the output comprises an interactive diagnostic user interface comprising: a plurality of visual or audio outputs corresponding to the at least one of the plurality of device components, wherein the plurality of visual or audio outputs comprise diagnostic or service information (e.g. If the user indicates that she knows what the issues are, she may be provided with a list (step s33) of known or probable issues or causes, for example, as provided by the manufacturer of the device, and for which the manufacturer provides instructions on how to resolve. Next, if the issue is listed, and typically after the user selects it, in step s34 the remedy or remedies recommended by the manufacturer for the selected issue are shown on the display of the knowledge device. If the user selects one of the remedy provided (e.g., it has the necessary replacement part(s) required by this remedy), next, in step s35, on the display of the knowledge device, the user is provided with the option to choose a guide on how to repair the device- Vahid: para. 46-47).
Regarding claim 6, see the rejection of claim 2 above. Vahid as modified by Hernandez and Montoya further teaches wherein the output is sent, via a communication network, from the beverage device to a second device (e.g. The beverage dispensing system 50 can also be connected to a wi-fi network wherein programs and settings within the memory 212 of the beverage dispenser controller 201 can be changed remotely via the Internet- Hernandez: para. 58 and Vahid: para. 54).
Regarding claim 7, see the rejection of claim 2 above. Vahid as modified by Hernandez and Montoya further teaches wherein the output comprises: displaying, on the on-board touch screen, a first instruction related to a diagnostic process; and the instructions are further configured to cause the computing device to receive, from the on-board touch screen, the second touch input related to the diagnostic process (Vahid: 69-70).
Regarding claim 8, Vahid as modified by Hernandez and Montoya further teaches a beverage device with improved diagnostic and repair functionality comprising (Hernandez: para. 84-85) an on-board touch screen display (Vahid: para. 49); a plurality of device components configured to operate the beverage device to dispense a beverage (Hernandez: para. 84-85), wherein at least one of the plurality of device components has pre-defined operating characteristics (e.g. correspondingly labeled structures across the figures (e.g., 101 and 201, etc.) possess the same characteristics and are subject to the same structure and function- Vahid: para. 32); a computing device comprising instructions embodied in one or more non-transitory machine accessible storage media, the instructions executable by the computing device to cause the computing device to (Vahid: para. 28) store the pre-defined operating characteristics; store a virtual rendering of a plurality of device components (Vahid: para. 61, 65 and 69-70); display, on the on-board touch screen display, the virtual rendering; receive a touch input corresponding to a diagnostic request (Vahid: para. 69-70); and in response to the touch input, operate at least one of the plurality of device components (Hernandez: Figs. 4-7). The same rationale in claim 1 above, to combine Vahid and Hernandez is incorporated herein.
Vahid as modified by Hernandez fails to teach in response to the first touch input, activate the at least one of the plurality of device components and display a dialog box asking for a second touch input showing whether the activation of the at least one of the plurality of device components causes some observable actions; receive, from the on-board touch screen display, the second touch input.
In the same field of device diagnostics, Montoya teaches in response to the first touch input, activate the at least one of the plurality of device components and display a dialog box asking for a second touch input showing whether the activation of the at least one of the plurality of device components causes some observable actions; receive, from the on-board touch screen display, the second touch input (e.g. This service mode of operation can allow a qualified technician to observe faults, or make repairs, to the apparatus 100 while it is in an operational condition… Next, the vibration component and/or tactile feedback actuator of the device 316 is activated (step 812). In one embodiment, activation of the vibration component and/or tactile feedback actuator may be caused by an electrical signal provided to the device 316 via the apparatus 316. In other words, the apparatus 100 may communicate through an electrical interconnection between the device 316, the device nest 112, and the nest interface module 108. Additionally or alternatively, the at least one vibration component of the device 316 may be activated by the contact probe 304 interfacing with one or more hardware buttons, or a touch-sensitive display, of the device 316- para. 69 and 119). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems diagnose/repair devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Vahid as modified by Hernandez with the features of component activation as taught by Montoya. The motivation would have been to allow a qualified technician to observe faults, or make repairs, to the apparatus 100 while it is in an operational condition (para. 69).
Regarding claim 9, see the rejection of claim 8 above. Vahid as modified by Hernandez and Montoya further teaches wherein the instructions are further configured to cause the computing device to generate an output indicating whether the at least one of the plurality of device components is operating within a pre-defined range (e.g. If the reading, watching, or listening to the guide enabled the user to resolve the issue the device had (e.g., replace the broken part), the device is returned to its normal operational status (step s38)- para. 47 and 55). Also, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering, the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ233.
Claim(s) 10 recite(s) similar limitations as claim(s) 4 above, also in device form. Therefore, the same rationale used in regards to claim(s) 4 is/are incorporated herein. 
Claim(s) 11 recite(s) similar limitations as claim(s) 3 above, also in device form. Therefore, the same rationale used in regards to claim(s) 3 is/are incorporated herein. 
Claim(s) 12 recite(s) similar limitations as claim(s) 6 above, also in device form. Therefore, the same rationale used in regards to claim(s) 6 is/are incorporated herein. 
Regarding claim 13, see the rejection of claim 9 above. Vahid as modified by Hernandez and Montoya further teaches wherein, when at least one of the plurality of device components is not operating within its pre-defined operating characteristics, the instructions are further configured to cause the computing device to: generate a plurality of repair outputs comprising repair or replacement instructions for the at least one of the plurality of device components that is not operating within the pre-defined range (Vahid: para. 55 and 75)
Regarding claim 14, see the rejection of claim 13 above. Vahid as modified by Hernandez and Montoya further teaches wherein at least one of the plurality of repair outputs is interactively displayed on the on-board touch screen display such that the virtual rendering is movable via touch input (e.g. the virtual device 1020v may be expanded, exploded, panned and so on. In addition, in and out zooming capability of the device is preferably also provided- Vahid: para. 75 and 78).
Regarding claim 15, see the rejection of claim 13 above. Vahid as modified by Hernandez and Montoya further teaches wherein at least one of the plurality of repair outputs is interactively displayed on the on-board touch screen display such that the virtual rendering is zoomable via touch input (e.g. the virtual device 1020v may be expanded, exploded, panned and so on. In addition, in and out zooming capability of the device is preferably also provided- Vahid: para. 75 and 78).
Regarding claim 16, Vahid as modified by Hernandez further and Montoya teaches a beverage device with improved diagnostic and repair functionality comprising: an on-board touch screen display; a plurality of device components configured to operate the beverage device to dispense a beverage (Hernandez: para. 84-85), wherein at least one of the plurality of device components has pre-defined operating characteristics (Vahid: para. 32); a computing device comprising instructions embodied in one or more non-transitory machine accessible storage media, the instructions executable by the computing device to cause the computing device to (Vahid: para. 28), store the pre-defined operating characteristics (Vahid: para. 61, 65 and 69-70); comprising: storing a virtual rendering of at least one of the plurality of device components; displaying, on the on-board touch screen display, the virtual rendering (e.g. The memory stores data, applications, software, or logic…The apparatus, systems and processes described in this disclosure may also include an expand/explode feature, which may be configured to allow the user, as shown in FIG. 9, to virtually open, expand and/or explode the maintained device, from closed view 920a (as the device is in real life) to the expanded view 920b (e.g., parts move away from each other but do not completely separate), or to the exploded view 920c, in which parts are completely separated- para. 27, 38, 69 and fig. 9); monitor at least one of a plurality of device components to determine whether the at least one of the plurality of device components is operating outside of its pre- defined operating characteristics, generate an alert when the at least one of the plurality of device components is operating outside of its pre-defined operating characteristics (e.g. Certain maintained devices 520 may have one or more sensors 521 (e.g. temperature sensor) reporting to a maintained device processor 522, which may trigger an alarm 523 when the value of a monitored parameter (e.g., temperature of the maintained device) falls outside a normal value range- Vahid: para. 55); store a virtual rendering of the plurality of device components (Vahid: para. 61, 65 and 69-70); receive a repair request touch input (Vahid: para. 34 and 49); and in response to the repair request touch input, generate a plurality of repair outputs comprising repair instructions for the at least one of the plurality of device components that is not operating within the pre-defined range (Vahid: para. 55, 57 and 75),  The same rationale in claim 1 above, to combine Vahid and Hernandez is incorporated herein.
Vahid as modified by Hernandez fails to teach in response to the first touch input, activate the at least one of the plurality of device components and display a dialog box asking for a second touch input showing whether the activation of the at least one of the plurality of device components causes some observable actions; receive, from the on-board touch screen display, the second touch input.
In the same field of device diagnostics, Montoya teaches in response to the first touch input, activate the at least one of the plurality of device components and display a dialog box asking for a second touch input showing whether the activation of the at least one of the plurality of device components causes some observable actions; receive, from the on-board touch screen display, the second touch input (e.g. This service mode of operation can allow a qualified technician to observe faults, or make repairs, to the apparatus 100 while it is in an operational condition… Next, the vibration component and/or tactile feedback actuator of the device 316 is activated (step 812). In one embodiment, activation of the vibration component and/or tactile feedback actuator may be caused by an electrical signal provided to the device 316 via the apparatus 316. In other words, the apparatus 100 may communicate through an electrical interconnection between the device 316, the device nest 112, and the nest interface module 108. Additionally or alternatively, the at least one vibration component of the device 316 may be activated by the contact probe 304 interfacing with one or more hardware buttons, or a touch-sensitive display, of the device 316- para. 69 and 119). One of ordinary skill in the art could have a reasonable expectation of success to combine two like systems where both systems diagnose/repair devices.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to modify the invention of Vahid as modified by Hernandez with the features of component activation as taught by Montoya. The motivation would have been to allow a qualified technician to observe faults, or make repairs, to the apparatus 100 while it is in an operational condition (para. 69).
Regarding claim 17, see the rejection of claim 16 above. Vahid as modified by Hernandez and Montoya further teaches wherein at least one of the plurality of repair outputs comprises displaying, on the on-board touch screen display, a virtual rendering of at least one of the plurality of device components (Vahid: para. 75-76).
Regarding claim 18, see the rejection of claim 16 above. Vahid as modified by Hernandez and Montoya further teaches wherein the plurality of repair outputs are accessible without requiring disassembly of the beverage device (Vahid: para. 55-57, 60, 70 and 75).
Regarding claim 19, see the rejection of claim 16 above. Vahid as modified by Hernandez and Montoya further teaches wherein at least one of the plurality of repair outputs comprises an animation displayed on the on-board touch screen display (e.g. animation guide on how to repair the device- Vahid: para. 35).
Regarding claim 20, see the rejection of claim 19 above. Vahid as modified by Hernandez and Montoya further teaches wherein at least one of the plurality of repair outputs comprises a color output displayed on the on-board touch screen display (e.g. the knowledge app may be configured to make the virtual screw 1072v glow, flash, or provide other visual signal(s), thus indicating and/or confirming that that is the correct screw to be removed- Vahid: para. 75). It is known in the art that special effects, such as highlighting and glowing, are used to draw attention to the user. This is typically performed in a bright color, such as neon yellow. Also, color displays with color outputs have been used in the art for decades, and therefore obvious to one skilled. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD BUTTRAM whose telephone number is (571)270-1540.  The examiner can normally be reached on M-F 9am-7pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, XIAO WU can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TODD BUTTRAMPrimary ExaminerArt Unit 2613



/TODD BUTTRAM/Primary Examiner, Art Unit 2613